

	

		III

		109th CONGRESS

		1st Session

		S. RES. 164

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Cochran (for himself and

			 Mr. Byrd) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Authorizing the printing with illustrations

		  of a document entitled Committee on Appropriations, United States

		  Senate, 138th Anniversary, 1867–2005.

	

	

		That there be printed with illustrations as

			 a Senate document a compilation of materials entitled Committee on

			 Appropriations, United States Senate, 138th Anniversary, 1867–2005, and

			 that there be printed two thousand additional copies of such document for the

			 use of the Committee on Appropriations.

		

